Citation Nr: 1232028	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-39 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for status post right hand strain.  

2.  Entitlement to an initial compensable rating for residuals of a left knee scar.  

3.  Entitlement to a higher initial rating in excess of 10 percent for lumbar strain.  

4.  Entitlement to a higher initial rating for left knee patellofemoral syndrome, rated as noncompensable prior to March 18, 2011, and as 10 percent disabling thereafter.  

5.  Entitlement to a higher initial rating for right knee patellofemoral syndrome, rated as noncompensable prior to March 18, 2011, and as 10 percent disabling thereafter.  

6.  Entitlement to a higher initial rating for generalized anxiety disorder with posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to June 18, 2010, 30 percent disabling from June 19, 2010 to March 24, 2011, and as 50 percent disabling beginning March 25, 2011.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007 and from April 2009 to June 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for status post right hand strain; granted service connection for residuals of a left knee scar, with a noncompensable rating assigned, effective January 13, 2007; granted service connection for left knee patellofemoral syndrome, with a noncompensable rating assigned, effective January 13, 2007; granted service connection for right knee patellofemoral syndrome, with a noncompensable rating assigned, effective January 13, 2007; granted service connection for lumbar strain, with a 10 percent rating assigned, effective January 13, 2007; and granted service connection for generalized anxiety disorder, with a noncompensable rating assigned, effective January 13, 2007.  The Veteran did not appeal the decision made with respect to any other issue addressed in the January 2007 rating decision.  

In an October 2008 statement of the case, an increased rating of 10 percent was granted for generalized anxiety disorder, effective January 13, 2007.  

A May 2011 supplemental statement of the case granted an increased rating of 30 percent for generalized anxiety disorder, effective June 19, 2010, and an increased rating of 50 percent from March 25, 2011.  An increased rating of 10 percent for left and right knee patellofemoral syndrome was also granted, effective March 18, 2011.  

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for generalized anxiety disorder remains before the Board.  

The Veteran's benefits were discontinued for the duration of his second period of active duty service. 

The issues of entitlement to service connection for a left hand disorder, a left wrist disorder, and a cervical and thoracic spine disorder, and entitlement to increased ratings for bilateral shin splints have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An August 2010 VA medical center (VAMC) treatment record indicated that the Veteran was seeing a doctor at the Goshen Medical Clinic in Rose Hill, North Carolina, and had been seen by Dr. Seidel at Atlantic Orthopedics and Dr. Esposito.  There are no records from Goshen Medical Clinic associated with the claims file or with Virtual VA and there is no indication of the type of treatment or the disability treated at that clinic.  The only records from Atlantic Orthopedics were dated in February and March 2010.  There are no records of treatment with Dr. Esposito.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).  

In addition, the Veteran reported during another August 2010 VAMC treatment record that he was participating in vocational rehabilitation.  There are no records associated with this program in the claims file or Virtual VA. 

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA physicians.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  VA also has a statutory duty to obtain relevant records generated by Federal entities.  38 U.S.C.A. § 5103(b) (West 2002).  As such, the Veteran's vocational rehabilitation records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete releases for VA to obtain all records of relevant treatment including records of the reported treatment at the Goshen Medical Clinic in Rose Hill, North Carolina; Dr. Seidel at Atlantic Orthopedics and Dr. Esposito.

If the Veteran fails to provide any necessary releases, he should be informed that he may submit the evidence herself.  

He should be informed of any records that cannot be obtained, of the efforts to obtain those records and of any further actions that will be taken with regard to the claim.

2.  Obtain all records pertaining to the Veteran's participation in any VA Vocational Rehabilitation programs.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



